DENIED and Opinion Filed March 3, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00195-CV

                   IN RE MUAMAR ASAD SAYYED, Relator

            Original Proceeding from the 219th Judicial District Court
                              Collin County, Texas
                       Trial Court Cause No. 380-82405-07

                         MEMORANDUM OPINION
                   Before Justices Bridges, Osborne, and Reichek
                            Opinion by Justice Bridges
       In this original proceeding, Muamar Asad Sayyed has filed a petition for writ

of mandamus requesting the Court to compel the trial court to rule on his motion for

judgment nunc pro tunc requesting a correction of his time credits. We deny the

petition.

       To establish a right to mandamus relief, relator must show the trial court

violated a ministerial duty and there is no adequate remedy at law. In re State ex rel.

Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). To show

he is entitled to mandamus relief compelling the trial court to rule on a motion,

relator must show (1) the trial court had a legal duty to rule on the motion because it

was properly filed and timely presented, (2) relator requested a ruling on the motion,
and (3) the trial court failed or refused to rule on the motion within a reasonable

period of time. See In re Prado, 522 S.W.3d 1, 2 (Tex. App.—Dallas 2017, orig.

proceeding) (mem. op.); In re Carter, No. 05-18-00296-CV, 2018 WL 1417409, at

*1 (Tex. App.—Dallas Mar. 22, 2018, orig. proceeding) (mem. op.).

      As the party seeking relief, the relator has the burden of providing the Court

with a sufficient mandamus record to establish his right to mandamus relief. Walker

v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig. proceeding). To carry his burden,

relator must provide a record to the Court that supports his claim and shows he is

entitled to relief. Rule 52.3(k)(1)(A) requires the relator to file an appendix with his

petition that contains “a certified or sworn copy of any order complained of, or any

other document showing the matter complained of.” TEX. R. APP. P. 52.3(k)(1)(A).

Rule 52.7(a)(1) requires the relator to file with the petition “a certified or sworn copy

of every document that is material to the relator’s claim for relief that was filed in

any underlying proceeding.” TEX. R. APP. P. 52.7(a)(1).

      Although relator has attached copies of documents to his petition, his

documents are not certified or sworn copies and thus not properly authenticated

under the rules of appellate procedure. To constitute a “sworn copy” within the

meaning of the rules, a document must be attached to an affidavit or to an unsworn

declaration conforming to section 132.001 of the Texas Government Code. See TEX.

GOV’T CODE ANN. § 132.001; In re Butler, 270 S.W.3d 757, 759 (Tex. App.—Dallas

2008, orig. proceeding); In re Taylor, 28 S.W.3d 240, 245, (Tex. App.—Waco 2000,
                                          –2–
orig. proceeding) (mem. op.), disapproved on other grounds by In re Z.L.T., 124
S.W.3d 163, 166 (Tex. 2003). The affidavit or unsworn declaration must state

directly and unequivocally, under penalty of perjury, that the affiant has personal

knowledge that the documents attached to the affidavit or unsworn declaration are

correct copies of the originals. See Butler, 270 S.W.3d at 759.

      Without a properly authenticated appendix containing certified or sworn

copies of documents, we conclude relator has not established he is entitled to

mandamus relief. See id. Therefore, we deny relator’s petition.




                                          /David L. Bridges/
                                          DAVID L. BRIDGES
                                          JUSTICE

200195F.P05




                                        –3–